Citation Nr: 0506540	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  99-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had service from November 1942 to September 1944.

Initially, the Board of Veterans' Appeals (Board) notes that 
when the Board previously considered this matter in October 
2001, its consideration was solely limited to the issue of 
entitlement to service connection for cause of death, and the 
Board denied that issue in a Board decision dated in October 
2001.  With respect to the remaining claim for benefits under 
38 U.S.C.A. § 1318, at the time of the October 2001 decision, 
the Board had imposed a temporary stay on the adjudication of 
such claims pending completion of regulations that would 
correct the inconsistency between certain regulations on the 
issue of "hypothetical entitlement."  As new regulations 
have been issued, the stay has been lifted, and the Board 
will now proceed to address the remaining issue on appeal.


FINDINGS OF FACT

1.  An April 7, 1989 statement from the veteran was treated 
by the regional office (RO) solely as a request to change 
from receipt of pension benefits to compensation benefits.

2.  However, the purpose behind the veteran's April 7, 1989 
statement was to obtain a greater benefit, and in the light 
of a previous December 1985 claim for a total disability 
rating based on individual unemployability (TDIU), December 
1986 X-rays demonstrating severe multiple degenerative joint 
changes, his May 1990 statement, and August 1990 Department 
of Veterans Affairs (VA) examination results, the April 1989 
request included a claim for benefits based on complete and 
permanent disability.

3.  An August 1990 rating decision increased the evaluation 
for the veteran's multiple joint arthritis from 50 to 90 
percent, effective from May 1990, based on the VA outpatient 
records and examination relating to the period of November 
1989 to August 1990.

4.  Based on a service-connected disability rating of 90 
percent for multiple joint arthritis, effective from May 
1990, and the Board's April 1992 decision finding that the 
veteran was entitled to a TDIU, a June 1992 rating decision 
established entitlement to a TDIU based on the May 1990 date 
of claim for an increased schedular rating and the receipt of 
the September 1990 TDIU claim within one year of that date.  

5.  When the veteran died in April 1999, he did so over ten 
years following the establishment of hypothetical entitlement 
as of April 7, 1989.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1318 (West 2002) have been met.  38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that while VA may not have 
complied with every aspect of the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) (VCAA), with respect to this claim, the Board has 
determined that the evidence supports a grant of the benefits 
sought.  Consequently, any lack of notice and/or development 
under the VCAA cannot be considered prejudicial to the 
appellant, and remand for such notice and/or development 
would be an unnecessary waste of VA time and resources.  

The surviving spouse of a deceased veteran is eligible for 
DIC benefits as if the veteran's death were service 
connected, if the veteran was, at the time of death, "in 
receipt of or entitled to receive" compensation for a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b)(1); 38 
C.F.R. § 3.22 (2004).  The appellant contends that the 
veteran should have been rated as totally disabled for more 
than 10 years prior to his death based on a previous 
unadjudicated claim dated April 7, 1989.

The Board notes that the case law interpreting the phrase "or 
entitled to receive" in 38 U.S.C.A. § 1318, and in 38 
U.S.C.A. § 1311, a similar provision, has shifted, more than 
once, during the pendency of this appeal.  The appellant in 
this case is eligible for DIC under 38 U.S.C.A. § 1318 if the 
veteran "should have" been entitled to a total disability 
rating for the 10 years preceding his death, even though the 
veteran did not appeal the assignment of an effective date of 
May 1990 for his total disability evaluation or seek an 
effective date prior to May 1990 for that total evaluation.

The Board notes that, although the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") in Wingo v. West, 11 Vet. App. 307 (1998) determined 
that such "hypothetical entitlement" could only be pursued by 
a survivor under section 1318 if there was no determination 
on the issue during the veteran's lifetime, the United States 
Court of Appeals for the Federal Circuit determined, in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001), that VA's regulations governing the same language in 
section 1318 and section 1311 were inconsistent, allowing 
survivors to claim hypothetical entitlement under section 
1311 without regard to determinations made in the veteran's 
lifetime.  The Federal Circuit ordered VA to revise its 
regulations so that survivors' rights were consistent under 
both statutes.  Revised regulations have been published.  67 
Fed. Reg. 16,309, 16,317 (April 5, 2002).  Even more recent 
authority also supports the new regulations' bar of 
"hypothetical entitlement" claims.  National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003).  However, the Board finds 
that the appellant in this case is entitled to the 
application of the law that recognized "hypothetical 
entitlement."  Thus, the Board finds that, for purposes of 
this case, the determination of the veteran's entitlement to 
a total rating for purposes of DIC is not governed by the 
determination during his lifetime.

With reference to DIC benefits under section 1318, the Court 
explained, in Marso v. West, 13 Vet. App. 260 (1999), that a 
survivor of a deceased veteran may establish eligibility for 
DIC under section 1318(b)(1) if the veteran was in actual 
receipt of a 100 percent disability rating for the statutory 
period of time, or, if the veteran would have been in receipt 
of a 100 percent disability rating for such time but for 
clear and unmistakable error (CUE) in a final RO or Board 
decision.  As discussed above, the appellant may also prove 
"hypothetical entitlement."

With regard to the first theory of entitlement, based on 
actual receipt of an assigned 100 percent rating, it is noted 
that in this case, the veteran was not in receipt of a total 
rating for 10 years prior to his death.  A 100 percent 
schedular rating was assigned the same date a 90 percent 
schedular rating for his service-connected disability was 
established, effective in May 1990, almost nine years prior 
to the veteran's death.  Thus, the appellant is not entitled 
to DIC benefits on this basis.

However, with regard to the theory of "hypothetical 
entitlement" to DIC benefits, the evidence of record at the 
time of the veteran's death establishes that X-rays from 
December 1986 were interpreted at that time to reveal severe 
multiple degenerative joint changes, which were later used by 
the same VA physician in August 1990 to justify the finding 
that this condition was quite crippling and by the Board to 
conclude in April 1992 that the veteran was unemployable 
because of this disability.  There is also no medical opinion 
evidence that contradicts the opinion of the VA examiner from 
December 1986 and August 1990.  Moreover, the veteran had 
made an effort to apply for TDIU in December 1985, and in his 
statement dated in May 1990, he specifically noted that he 
believed that his multiple joint arthritis had increased in 
severity over the past couple of years and especially over 
the past year.  This evidence collectively adds credence to 
the fact that the request of the veteran received on April 7, 
1989, should have been construed as including a claim for an 
increase in compensation benefits, including those based on 
his unemployability due to service-connected disability.  It 
is true that this service-connected disability was not yet at 
the qualifying level under 38 C.F.R. § 4.16(a) prior to May 
1990, but section (b) was also for consideration.  

The precise scope of "hypothetical entitlement" remains 
undefined.  It is important to observe that this appeal does 
not involve questions of clear and unmistakable error.  In 
fact, even if past inaction rose to the level of grave 
procedural deficiency, the finality of past rating decisions 
would still not be suspended.  Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002).  Here, however, the question is 
whether it is proper to decide the unanswered claim.  There 
is no case law or binding opinion under 38 U.S.C.A. § 7104(c) 
precluding such a determination.  Accordingly, it is 
concluded that the veteran would have been "otherwise 
entitled" to receive total disability compensation for more 
than ten years immediately before his death.  Therefore, 
giving the appellant the benefit of the doubt, the Board 
finds that since "hypothetical entitlement" to a total rating 
has been established at least as far back as April 7, 1989, 
and there is no evidence of record that reflects a lack of 
continuity as to the level of disability from then to May 
1990, the criteria of "hypothetical entitlement" to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002) have been met.



ORDER

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 (West 2002) is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


